Citation Nr: 1046710	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  09-26 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hypoglycemia.

2.  Entitlement to service connection for rheumatoid arthritis.

3.  Entitlement to service connection for spider cysts, also 
claimed as residuals of exposure to ionizing radiation.

4.  Entitlement to service connection for a thyroid disorder 
(hyperthyroidism), also claimed as a residual of exposure to 
ionizing radiation.

5.  Entitlement to a rating higher than 20 percent for the 
residuals of a shell fragment wound (SFW) of the left buttock 
involving injury to Muscle Group XVII. 

6.  Entitlement to a rating higher than 40 percent for anxiety 
reaction associated with peptic ulcer disease with posttraumatic 
stress disorder (PTSD) and gastroesophageal reflux disease 
(GERD).

REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty in the military during the 
Korean Conflict, from January 1951 to December 1953.  He received 
the Purple Heart Medal for injuries sustained in combat.

This appeal to the Board of Veterans' Appeals (Board) is from 
July 2008 and February 2009 rating decisions of a special 
processing unit ("Tiger Team") at the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Since the 
Veteran resides in Tennessee, the RO in Nashville has 
jurisdiction, and that office certified his appeal to the Board.

As support for his claims, the Veteran testified at a 
videoconference hearing in October 2010 before the undersigned 
Veterans Law Judge of the Board.

Also, because of the Veteran's age, the Board has advanced this 
appeal on the docket pursuant to 38 C.F.R. § 20.900(c).  
38 U.S.C.A. § 7107(a)(2).

Since they require further development before being decided, the 
Board is remanding the claims for service connection for spider 
cysts and thyroid nodules and for a higher rating for the 
residuals of the SFW of the left buttock.  The remand of these 
claims to the RO will be via the Appeals Management Center (AMC) 
in Washington, DC.  However, the Board is going ahead and 
deciding the remaining claims.


FINDINGS OF FACT

1.  Hypoglycemia is a mere symptom and laboratory test result, 
not an actual disability for VA compensation purposes; and in any 
event, to the extent the Veteran experiences it, it is being 
considered in the rating for his service-connected 
gastrointestinal (GI) disability.

2.  The record does not contain a current diagnosis of rheumatoid 
arthritis; and, regardless, even if assuming for the sake of 
argument the Veteran has it, there is no probative (meaning 
competent and credible) evidence etiologically linking this 
disability to his military service.

3.  Because of the psychiatric disorders affecting his GI system, 
the Veteran has abdominal pain, nausea, vomiting, diarrhea, sleep 
disturbance, anxiety/nervousness, social isolation, exaggerated 
startle response, irritability, and intrusive thoughts resulting 
in mild social and industrial impairment.


CONCLUSIONS OF LAW

1.  The claim for service connection for hypoglycemia is denied 
as a matter of law.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2010).

2.  The Veteran does not have rheumatoid arthritis due to disease 
or injury incurred in or aggravated by his active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2010).

3.  The criteria are not met for a rating higher than 40 percent 
for the psychiatric disorders affecting the Veteran's GI system.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.7, 4.126, 4.130, Diagnostic Codes (DCs) 7305, 7306, 9411, 
9413 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether these claims have been properly developed for appellate 
review.  The Board will then address these claims on their 
underlying merits, providing relevant statutes, VA regulations, 
precedent cases, the relevant factual background, and an analysis 
of its decision.

I.  The Duties to Notify and Assist

VA has duties to notify and assist the Veteran in substantiating 
these claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Proper notice from VA must inform the Veteran of any information 
and medical or lay evidence not of record:  (1) that is necessary 
to substantiate these claims; (2) that VA will obtain and assist 
him in obtaining; and (3) that he is expected to provide.  
38 C.F.R. § 3.159(b)(1) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).

These VCAA notice requirements apply to all five elements of his 
claims:  (1) Veteran status; (2) existence of a disability; (3) a 
connection between his service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Further, 
in the case of his claims for service connection, this notice 
must include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is granted.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).



Ideally, VCAA notice should be provided prior to any initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  If for whatever reason it was 
not, however, or the notice provided was inadequate or 
incomplete, this timing error can be effectively cured by 
providing any necessary notice and then readjudicating the claim, 
such as in a statement of the case (SOC) or supplemental SOC 
(SSOC), such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007); Prickett v. Nicholson, 
20 Vet. App. 370 (2006).

A reviewing court, in considering the rule of prejudicial error, 
is precluded from applying a mandatory presumption of prejudice 
rather than assessing whether, based on the facts of each case, 
the error was outcome determinative.  All VA notice errors are 
not presumptively prejudicial.  That would impose an unreasonable 
evidentiary burden on VA to rebut the presumption and require VA 
to demonstrate why any error is harmless, rather than requiring 
the appellant, as the pleading party, to show the error was 
harmful.  Any error nonetheless must be examined in the context 
of the facts of the particular case.  Shinseki v. Sanders, 129 S. 
Ct. 1696 (2009).

The U. S. Court of Appeals for Veterans Claims (Court/CAVC) 
initially held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 
(2008), that prejudicial deficiencies in the timing or content of 
a VCAA notice could be cured by showing the essential fairness of 
the adjudication will not be affected because:  (1) the defect 
was cured by actual knowledge on the part of the claimant 
("Actual knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrates an 
awareness of what was necessary to substantiate his or her 
claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007)); (2) that a reasonable person could be expected to 
understand from the notice what was needed; or (3) that a benefit 
could not have been awarded as a matter of law.  Sanders v. 
Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007).  Additionally, 
consideration was given to "whether the post-adjudicatory notice 
and opportunity to develop the case that is provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the claim 
... served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See 
also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) notice 
had been provided to the Veteran, the Veterans Court nonetheless 
determined the evidence established the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore found the error 
harmless).

On appeal, however, in Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009), the Federal Circuit Court vacated and remanded 
important aspects of the Veterans Court's holding in Vazquez-
Flores, as well as a related case, Schultz v. Peake, No. 03-1235, 
2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Significantly, 
the Federal Circuit concluded that "the notice described in 38 
U.S.C. § 5103(a) need not be Veteran specific."  Similarly, 
"while a Veteran's 'daily life' evidence might in some cases lead 
to evidence of impairment in earning capacity, the statutory 
scheme does not require such evidence for proper claim 
adjudication."  Thus, the Federal Circuit held, "insofar as the 
notice described by the Veterans Court ... requires the VA to 
notify a Veteran of alternative diagnostic codes or potential 
"daily life" evidence, we vacate the judgments."  Vazquez, 2009 
WL 2835434, at 10.

It also since has been held in Vazquez-Flores v. Shinseki, No. 
05-0355, 2010 WL 4146124 (Vet. App. Oct. 22, 2010), that after a 
notice error, such as failing to inform the Appellant to submit 
evidence demonstrating the effect that a worsening of the 
disability has on employment, is found in an increased rating 
claim, the Appellant's burden to demonstrate prejudice, at the 
CAVC level, does not shift to VA unless notice is not provided at 
all.



In this case, letters satisfying these notice requirements 
mentioned were sent to the Veteran in April and August 2008, so 
prior to initially respectively adjudicating his claims in July 
2008 and February 2009, meaning in the preferred sequence.  
38 C.F.R. § 3.159(b)(1).  These letters informed him of the 
evidence required to substantiate his claims and apprised him of 
his and VA's respective responsibilities in obtaining this 
supporting evidence.  The letters also informed him of the 
downstream disability rating and effective date elements of his 
claims.

Moreover, the Veteran and his representative have not alleged any 
prejudicial error in the content or timing of the VCAA notice he 
received.  And as explained in Shinseki v. Sanders, 129 S. Ct. 
1696 (2009), he, not VA, has this burden of showing why a VCAA 
notice error in timing or content is unduly prejudicial, meaning 
outcome determinative of his claims.  Thus, absent this pleading 
or showing, the duty to notify has been satisfied.

And as for the duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), private medical records, as 
well as the reports of his VA compensation examinations that he 
had in May 2009.  These reports, and the other evidence of 
record, contain the information and findings needed to fairly 
decide his claims - including insofar as assessing the severity 
of any mental impairment and/or associated GI disability.  So 
reexamination is not needed.  38 C.F.R. §§ 3.327, 4.2.

A medical examination was not provided regarding the existence or 
etiology of the claimed hypoglycemia and rheumatoid arthritis.  
VA's duty-to-assist, however, does not require that the Veteran 
be afforded a medical examination concerning these claims.  In 
regard to his hypoglycemia, it is a laboratory result or symptom 
of an underlying disability (his GI disability) that is already 
service connected.  Therefore, it is considered in rating this 
disability.



Furthermore, the Veteran has not established that he has 
rheumatoid arthritis, which must be objectively confirmed by X-
ray.  See 38 C.F.R. § 4.71a, DC 5003.  It therefore follows that 
there is no current disability to associate with his 
military service, including by way of a service-connected 
disability, so no requirement to have him examined concerning 
this claim.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 
2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006), 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Veteran testified 
during his recent October 2010 videoconference hearing that his 
rheumatoid arthritis is now mostly in remission, albeit still in 
some areas, but there is no diagnosis of this condition anywhere 
in the record since filing this claim.  See Degmetich v. Brown, 8 
Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA 
compensation only may be awarded to an applicant who has 
disability existing on the date of application, not for past 
disability).  See, too, McClain v. Nicholson, 21 Vet. App. 319, 
321 (2007) (further clarifying that this requirement of current 
disability is satisfied when the claimant has the disability 
at the time the claim for VA disability compensation is filed or 
during the pendency of the claim and that a claimant may be 
granted service connection even though the disability resolves 
prior to VA's adjudication of the claim).

Thus, as there is no other indication or allegation that relevant 
evidence remains outstanding, the Board finds that the duty to 
assist has been met.  38 U.S.C.A. § 5103A.

Although the Board has an obligation to provide adequate reasons 
and bases supporting this decision, there is no requirement that 
the evidence submitted by the Veteran or obtained on his behalf 
be discussed in exhaustive detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate the claims and what the evidence in the claims file 
shows, or fails to show, with respect to the claims.



II.  General Statutes and Regulations Governing Claims for 
Service Connection

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).

Stated somewhat differently, to establish entitlement to direct 
service connection for the claimed disability, there must be:  
(1) medical evidence of current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus or link between the claimed in-service disease or injury 
and the current disability.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 
110, 111 (2002).

Certain chronic diseases ( such as arthritis) will be presumed to 
have been incurred in service if manifested to a compensable 
degree of at least 10-percent disabling within one year after 
service.  This presumption, however, is rebuttable by probative 
evidence to the contrary  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

Other diseases initially diagnosed after service also may be 
service connected if the evidence, including that pertinent to 
service, shows the diseases were incurred in service.  38 C.F.R. 
§ 3.303(d).

But if chronicity of disease or injury in service is not shown, 
or legitimately questionable, then a showing of continuity of 
symptomatology following service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Establishing continuity of 
symptomatology under 38 C.F.R. § 3.303(b) is an alternative 
method of satisfying the second and third Shedden requirements.  
See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

For the showing of chronic disease in service, there is a 
required combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Id.  
Evidence relating a current disorder to service must be medical 
unless it concerns a disorder that may be competently 
demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. 
488, 494-97 (1997).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when:  (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. 
Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).

Secondary service connection may be granted for disability that 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  This includes 
situations where a service-connected disability has aggravated a 
non-service-connected condition, but in this latter instance the 
Veteran is only compensated for the degree of disability over and 
above that existing prior to the aggravation.  38 C.F.R. 
§ 3.303(b); Allen v. Brown, 7 Vet. App. 439 (1995).



III.  Service Connection for Hypoglycemia and Rheumatoid 
Arthritis

As explained, the most fundamental requirement for any claim for 
service connection is that the Veteran must have proof he has the 
condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 
(1995); 104 F.3d 1328 (1997) (indicating VA compensation only may 
be awarded to an applicant who has disability existing on the 
date of application, not for past disability); see, too, McClain 
v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that 
this requirement of current disability is satisfied when the 
claimant has the disability at the time the claim for VA 
disability compensation is filed or during the pendency of the 
claim and that a claimant may be granted service connection even 
though the disability resolves prior to VA's adjudication of the 
claim).

Congress has specifically limited entitlement for service-
connected disease or injury to cases where such incidents have 
resulted in disability.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current 
disability means a disability shown by competent medical evidence 
to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

In this regard, the Veteran has neither provided nor identified 
any medical evidence showing current diagnoses of these claimed 
disorders.  His STRs do not refer to either hypoglycemia or 
rheumatoid arthritis.  There also is no objective indication (X-
ray confirmation) of rheumatoid arthritis within one year of his 
discharge from service, so meaning by December 1954, certainly 
not to the required compensable degree of at least 10-percent 
disabling.

Further, hypoglycemia is defined as an abnormally diminished 
concentration of glucose in the blood (so low blood sugar), which 
may lead to tremulousness, cold sweat, piloerection, hypothermia, 
and headache, accompanied by irritability, confusion, 
hallucinations, bizarre behavior, and ultimately, convulsions and 
coma.  Dorland's Illustrated Medical Dictionary, 804 (28th ed. 
1994).

As such, a diagnosis of hypoglycemia is in actuality a mere 
laboratory finding and not, in and of itself, a ratable 
disability for VA compensation purposes.  Schedule for Rating 
Disabilities; Endocrine System Disabilities, 61 Fed. Reg. 20,440 
(May 7, 1996).

The post-service medical records do show that subsequent to his 
surgery in May 1981 (Roux-en-Y gastrojejunostomy), the Veteran 
complained of dizziness.  Eventually, in October 1981, post-
alimentary hypoglycemia and dumping syndrome with hypoglycemia 
were diagnosed.  His peptic ulcer is service connected, and his 
hypoglycemia was considered in evaluating the overall severity of 
this disability, as it continues to be when also considering his 
GERD.  As the Court has explained, compensating a claimant twice 
for the same symptom would overcompensate him for the actual 
impairment of his earning capacity.  Brady v. Brown, 4 Vet. App. 
203, 206 (1993).  Moreover, since then, there has not been a 
diagnosis of hypoglycemia.

The same is true regarding rheumatoid arthritis; there is no 
current diagnosis of this condition.  Private medical records 
from the East Tennessee Medical Group show the Veteran was 
examined in January 2006.  It appears that, based on the results 
of that examination, rheumatoid arthritis was suspected and 
therefore diagnosed, but just provisionally.  To confirm or rule 
out this diagnosis, the evaluating physician ordered additional 
diagnostic testing - including rheumatoid arthritis (RA) titer.  
In March 2006, this physician reported the rheumatoid factor was 
not elevated, and the resulting diagnosis was 
rheumatoid arthritis in remission.  The remaining records from 
East Tennessee Medical Group that are dated as late as August 
2008 only refer to this condition by history.  These records do 
not indicate the Veteran is still limited or restricted in any 
way in his normal, day-to-day, activities as a result of any 
symptoms or manifestations associated with rheumatoid arthritis.  
The evidence must show he has consequent disability, and such 
unfortunately is not the case here.  Indeed, as already alluded 
to, he even all but acknowledged as much during his recent 
October 2010 videoconference hearing, indicating the rheumatoid 
arthritis, once treated, "started to go away" and "...as [he] 
got well, better, the arthritis subsided, went into remission, 
but left these effects on [him]" (referring to his left arm that 
he reportedly cannot straighten out and to the problems he still 
has with his right ankle and the two center fingers on his right 
hand).  See the transcript of the hearing at page 11.  But even 
assuming for the sake of argument that he is still experiencing 
these effects of rheumatoid arthritis, there has been no 
attribution of these effects to his military service - including 
to a service-connected disability or even to treatment or stress 
from two surgeries for a service-connected disability.  
See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or a disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  See, 
as well, Willis v. Derwinski, 1 Vet. App. 66, 70 (1991) and 
Sklar v. Brown, 5 Vet. App. 140, 146 (1993).

In other testimony during his recent October 2010 videoconference 
hearing, the Veteran said he lost the motility of his stomach and 
had bile reflux following those two surgeries, noting he was just 
"down to nothin'" (referring to his extreme loss of weight, 
going from about 175 pounds down to only about 130 pounds).  
He added that his rheumatologist at the time said this is what 
happens when your body or an injury - you get an injury or your 
body's distressed so bad that arthritis will come out, and that's 
what they figure happened.  He said he was told this by a VA 
doctor in Allen Park, Michigan.  See hearing transcript at p. 12.  
But the Veteran's account of what this doctor purportedly said, 
filtered as it is through the Veteran's lay sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
competent medical evidence in support of his claim for service 
connection - including, in this particular instance, for 
secondary service connection.  See Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995).

In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court indicated 
VA adjudicators have constructive, if not actual, possession of 
VA records when put on notice of the existence of these records.  
Therefore, when it is indicated, such as during a hearing, that 
additional VA records may exist concerning the claim, they need 
to be obtained before deciding the claim.  But when questioned 
further concerning this during his hearing, the Veteran 
acknowledged he was uncertain whether this VA doctor that 
purportedly had told him this actually had documented this 
opinion in the records of his evaluation and treatment of the 
Veteran.  He responded, "[w]ell, you see, there's some things 
that - okay, I guess there's things the doctors tell you that 
they don't put in the record, ...  Oh, I wouldn't put that in the 
books."  See hearing transcript at p. 26.

Under 38 C.F.R. § 3.102(c)(2), a Board Veterans Law Judge (VLJ) 
must:  1) fully explain the outstanding issues that are relevant 
and material to substantiating the claim and 2) suggest the 
submission of evidence on any issue material to substantiating 
the claim when the record is missing evidence on that issue or 
when the testimony at the hearing raises an issue for which there 
is no evidence in the record.  See Bryant v. Shinseki, 23 
Vet. App. 488 (2010).  Here, though, when the presiding judge 
(Board VLJ) explained during the hearing the importance of having 
this opinion documented in the file, and need to obtain it if not 
already in the file, the Veteran responded "I can't tell you 
what the doctors put in there...."  See hearing transcript at p. 
27.  So although he also referred to a supposed similar statement 
from a doctor in Johnson City, Tennessee, there was never any 
confirmation from the Veteran that trying to obtain documentation 
of these doctors' supposed opinions regarding this posited chain 
link of causation would actually amount to anything supportive of 
the claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands that would only 
result in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the 
Federal Circuit Court recognized that lay evidence is potentially 
competent to support the presence of a disability, both during 
service and since, even where not corroborated by contemporaneous 
medical evidence such as treatment records.  But the Federal 
Circuit Court went on to also hold in Buchanan that the Board 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay evidence.  
And the Federal Circuit Court has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).

Certain conditions like a separated shoulder, broken arm, 
varicose veins, tinnitus (ringing in the ears), and pes planus 
(flat feet) are readily capable of lay diagnosis.  See Davidson 
v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Conversely, 
diagnosing rheumatoid arthritis or determining what caused or is 
causing it and its effects or the hypoglycemia is beyond the 
scope of the Veteran's lay capability.  Woehlaert v. Nicholson, 
21 Vet. App. 456, 462 (2007) (unlike varicose veins or a 
dislocated shoulder, rheumatic fever is not a condition capable 
of lay diagnosis).

Consequently, the preponderance of the evidence is against these 
claims for service connection for rheumatoid arthritis and 
hypoglycemia, so there is no reasonable doubt to resolve in the 
Veteran's favor, and these claims must be denied.  38 C.F.R. 
§ 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001).

IV.  General Statutes and Regulations Governing Claims for 
Increased Ratings

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2008).

The basis of disability evaluations is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life including 
employment.  38 C.F.R. § 4.10.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  

A claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation; in other 
words, his rating may need to be "staged".  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  The relevant temporal focus in making 
this determination is from one year before the claim for a higher 
rating was filed until VA makes a final decision on the claim.  
Id.  See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7. When reasonable doubt arises as to the degree of 
disability, this doubt will be resolved in the Veteran's favor.  
38 C.F.R. § 4.3.

V.  Whether the Veteran is Entitled to a Rating Higher than 40 
percent for his Anxiety Reaction Associated with Peptic Ulcer 
with PTSD and GERD

The Veteran was originally awarded service connection for anxiety 
reaction associated with peptic ulcer in an April 1966 rating 
decision.  A 30 percent evaluation was assigned retroactively 
effective from July 1959.  The evaluation was increased to 40 
percent in a September 1980 rating action.  This rating is now 
protected from reduction.  See 38 U.S.C.A. § 110; 38 C.F.R. 
§ 3.951(b).  

In March 2008, the Veteran filed the claim at issue for an 
increased rating.  In the July 2008 rating action, the RO denied 
his claim.  But in June 2009, so during the pendency of this 
appeal, the RO granted service connection for PTSD and GERD.  The 
RO noted that, during the most recent VA examination in May 2009, 
the evaluating psychiatrist had diagnosed PTSD.  And since the 
previously 
service connected anxiety reaction and the newly service 
connected PTSD have the same manifestations, separate evaluations 
for each are not permitted, else this would violate 38 C.F.R. 
§ 4.14, VA's anti-pyramiding regulation.  See also Esteban v. 
Brown, 6 Vet. App. 259 (1994).

In regard to the GERD, the RO noted this disability would be 
rated analogously under Diagnostic Code 7346 (for hiatal hernia) 
and that the peptic ulcer would be rated analogously under 
Diagnostic Code 7305 (for duodenal ulcer).  See 38 C.F.R. § 4.20.

The RO also pointed out that ratings under Diagnostic Codes 7301 
to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will 
not be combined with each other.  A single disability rating will 
be assigned under the diagnostic code which reflects the 
predominant disability picture, with rating to the next higher 
evaluation where the severity of the overall disability warrants 
such rating.  See 38 C.F.R. § 4.114.

Under 38 C.F.R. § 4.126(d), a service-connected disability that 
is diagnosed as a physical condition and a mental disorder should 
be rated based on the dominating aspect (whether physical or 
mental) of the disorder.  So pursuant to this regulation, 
the Board will consider both the GI component of the Veteran's 
disability as well as the psychiatric component.

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, and 
anxiety disorder not otherwise specified (NOS) under Diagnostic 
Code 9413.  Regardless, the rating is determined by the criteria 
set forth in the General Rating Formula for Mental Disorders.

According to these criteria, a 30 percent rating is warranted for 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and normal 
conversation), due to such symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), chronic 
sleep impairment, or mild memory loss (such as forgetting names, 
directions, or recent events).



A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.  

A 70 percent rating requires occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as:  
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); inability 
to establish and maintain effective relationships.  

The maximum 100 percent rating requires total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and memory 
loss for names of close relatives, own occupation, or own name.

The use of the term "such as" in this General Rating Formula for 
Mental Disorders is an indication that the symptoms after this 
phrase are not intended to constitute an exhaustive list, rather, 
are to serve as mere examples of the type and degree of symptoms, 
or their effects, which would justify a particular rating.  
See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

The Global Assessment of Functioning (GAF) score is a scaled 
rating reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health illness.  
See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th Ed. 
1994) (DSM-IV).

A GAF score of 51 to 60 is indicative of moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).

A GAF score of 61 to 70 is indicative of some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  

The symptoms associated with the Veteran's psychiatric disorders 
cause limited levels of social dysfunction.  During his May 2009 
VA examination, the Veteran indicated that he experienced anxiety 
and depression.  Regarding his social impairment, he indicated 
that he was twice divorced.  But he lived in his own home with 
his third spouse of thirty years, and they shared their financial 
responsibilities.  He did not drive anymore due to dizziness.  He 
had no close friends and his family lived in another state.  He 
did not have any hobbies, but attempted to do things in the yard 
or garden, but this was affected by his dizziness.  He indicated 
that he had nightmares about Korea approximately twice a month.  
The intensity of his nightmares had decreased over the years.  He 
related that in the past he had experienced episodes in which he 
was awakened and fought the person.  He did not watch any war or 
combat movies.  He did not trust people and he had never had any 
close relationships, which he believed caused his two failed 
marriages.  However, his relationship with his current spouse was 
very good and trusting.  He did not like crowds but could handle 
them.  He was vigilant and watched his back.  He had interrupted 
sleep, getting maybe 4-5 hours of sleep.  He continued to have 
exaggerated startle response and was somewhat irritable if 
crossed.  He drank beer for medicinal purposes, mainly to add 
motility to his digestive system.  There was no problem with 
depressive symptoms, suicidality, or psychotic symptoms.

On mental status examination, he was described as well nourished.  
He was casually and neatly dressed.  He was attentive and 
cooperative with the examiner.  He had normal rate and rhythm of 
speech.  His fund of knowledge was average and he was oriented by 
4 (i.e., correctly in all spheres, to time, person, place and 
event).  His mood was euthymic and his affect appropriate.  There 
was no evidence of a thought disorder and the cognitive testing 
was fairly intact.  

In reporting the diagnosis, the examiner found that the Veteran's 
symptomatology fit the criteria for PTSD.  But he commented that 
the Veteran appeared to be just mildly impaired socially and 
recreationally, if at all.  He is somewhat reclusive and doesn't 
form friends easily.  He did not seem to have problems with 
crowds.  Although he had difficulty with interpersonal 
relationships, he seemed to have a good relationship with his 
spouse.  Vocationally, it did not appear that he had any 
impairment over the years from his psychiatric disability.  He 
seemed to have adequate support form his spouse.  He is 
independent from others to perform most activities of daily 
living.  It did not appear that he needed any psychiatric care.  
The examiner assigned a GAF score of 70 - which, as mentioned, 
according to the DSM-IV, indicates the Veteran has just 
relatively mild social and occupational impairment.

The Veteran's symptoms have not reached the severity to warrant a 
rating higher than 40 percent.  Specifically, his symptoms have 
not resulted in a disruption of his personal hygiene.  And 
although he has chronic sleep impairment, there is no evidence of 
suspiciousness, panic attacks or memory loss.  He does not have a 
flattened affect or stereotyped speech.  It also has not been 
shown that his depression has caused impairment of judgment or 
problems with abstract thinking.  He is well oriented, rather 
than disoriented.  He has no obsessional rituals.  He does not 
neglect his personal appearance.  Moreover, while there are 
indications of sleep impairment, depressed moods and anxiety, a 
30 percent evaluation (so even less than his existing 40 percent 
rating) takes this into consideration and makes this 
accommodation.  He also is able to function independently, 
appropriately, and effectively.  The Board therefore concludes 
that his symptoms, on the whole, more nearly approximate the 
criteria for a 30 percent rating (recognizing this is just a 
component of his 40 percent rating) - rather than, say, a higher 
50 or 70 percent rating.  See 38 C.F.R. § 4.7.

There also, as mentioned, is a physical (i.e., GI) component of 
the Veteran's disability that must be additionally considered.  
This includes considering whether separate ratings for this other 
disability would result in a higher overall rating.  38 C.F.R. § 
4.126(d).

Under Diagnostic Code 7305, a moderate peptic ulcer, with 
recurrent episodes of severe symptoms two or three times a year 
averaging ten days in duration or with continuous moderate 
manifestations warrant a 20 percent disability rating.  

A moderately severe peptic ulcer, with less than severe 
disability, but with impairment of health manifested by anemia 
and weight loss or recurrent incapacitating episodes averaging 
ten days or more in duration at least four or more times a year 
warrants a 40 percent disability rating.  

A severe peptic ulcer with pain only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent hematemesis 
or melena, with manifestations of anemia and weight loss 
productive of definite impairment of health warrants a 60 percent 
disability rating.

38 C.F.R. § 4.114, Diagnostic Code 7305.

Under Diagnostic Code 7346, hiatal hernia is assigned a 30 
percent rating for persistently recurrent epigastric distress 
with dysphagia (difficulty swallowing), pyrosis (heartburn), and 
regurgitation, accompanied by substernal or arm or shoulder pain, 
productive of considerable impairment of health.

A hiatal hernia (GERD) with two or more of the symptoms for the 
30 percent rating of lesser severity will be rated as 10 percent 
disabling.  



A 60 percent rating requires pain, vomiting, material weight loss 
and hematemesis or melena with moderate anemia, or other symptom 
combinations productive of severe impairment of health.

See 38 C.F.R. § 4.114 Diagnostic Code 7346.

The RO properly evaluated the Veteran's GERD and ulcer disease as 
one disability.  There are diseases of the digestive system, 
particularly within the abdomen, which, while differing in the 
site of pathology, produce a common disability picture 
characterized in the main by varying degrees of abdominal 
distress or pain, anemia and disturbances in nutrition.  
Consequently, certain coexisting diseases in this area, as 
indicated in the instruction under the title "Diseases of the 
Digestive System," do not lend themselves to distinct and 
separate disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in § 4.14.  
38 C.F.R. § 4.113.  Accordingly, ratings under Diagnostic Codes 
7305 and 7346 cannot be combined with each other.  Instead, a 
single evaluation must be assigned under the diagnostic code that 
reflects the predominant disability picture, with elevation to 
the next higher evaluation where the severity of the overall 
disability warrants such elevation.  See 38 C.F.R. § 4.114.

Concerning which of the Veteran's GI disorders (GERD or peptic 
ulcer) represents the predominant disability picture, the Board 
finds that the only medical evidence of record that is related to 
this question is the comments of the VA nurse practitioner who 
examined the Veteran in May 2009.  She noted in the report of her 
evaluation that the Veteran's reflux disorder had no significant 
effect on his daily or occupational activities, whereas the ulcer 
disease had a significant effect, presumably, dumping syndrome.  
The Veteran had to even take a break during his recent October 
2010 videoconference hearing to relieve himself, as he 
experienced an acute onset of the dumping syndrome.  In light of 
this, his disability is best rated under the criteria set forth 
for ulcer, his prevailing disability at present. 



For the Veteran to meet the requirements for a higher rating 
under Diagnostic Code 7305, he must have a severe peptic ulcer 
with pain only partially relieved by standard ulcer therapy, 
periodic vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of definite 
impairment of health.  

In July 2008, the Veteran had a VA Gastroenterology consultation.  
In reporting his medical history, he indicated (as he also has at 
other times during the pendency of his appeal) that he drank beer 
to help his stomach motility.  He was on a diet to lose weight.  
He did not experience nausea or vomiting.  The diagnosis was 
postgastrectomy syndrome.  An upper GI series was performed, 
which confirmed the partial gastrectomy with Billroth 1 
anastomosis.  His Roux-en-y was not visualized.  There was no 
bezoar and no apparent anastomic stenosis, ulceration, etc.  
There may be an open Schatzki's ring.  An 
esophagogastroduodenoscopy (EGD) was performed in September 2008, 
but no abnormalities were noted.

During his May 2009 VA examination, the Veteran reported that his 
symptoms included daily belching, vomiting, and reflux.  He 
treated his symptoms with restricted diet and H2 blockers.  
Besides mild abdominal tenderness, there were no abnormalities 
noted on physical examination.  There was no weight change, 
signs of malnutrition or anemia.  

The examiner indicated the Veteran's reflux was related to his 
peptic ulcer disease.  She noted that, for the most part, his 
ulcer disorder had a mild effect on his daily activities.  In 
considering the effect his disorder would have on any 
occupational pursuits, the examiner noted that, although the 
Veteran was retired, the pain and weakness caused by his peptic 
ulcer disorder would have a significant impact in that he gets 
easily fatigued following episodes of dumping syndrome 
after meals.

In considering Diagnostic Code 7305, there were no reports of 
impairment of health manifested by anemia or weight loss.  Also, 
there is no evidence of recurring episodes of moderately severe 
symptoms or recurrent incapacitating episodes averaging ten days 
or more in duration at least four or more times a year.

Thus, the symptoms required for a 40 percent rating under 
Diagnostic Code 7305 have not been established.

Although the predominant disability is rated under Diagnostic 
Code 7305, the Veteran alternatively would not receive a higher 
disability evaluation under Diagnostic Code 7346.  As noted 
earlier, during his most recent VA examination, his weight was 
stable and there was no anemia.  There were no clinical findings 
or diagnostic conclusions indicating considerable impairment of 
health.  He had no complaints of substernal arm or shoulder pain.  
The Board recognizes his continued abdominal pain, vomiting, and 
diarrhea and is not attempting to minimize or negate the impact 
they have on his life.  However, the Board finds that the rating 
criteria properly compensate him for the severity of his 
disability.

The Veteran's complaints regarding the severity of his disorders 
have been duly considered, including as expressed during the 
course of his evaluation and treatment.  While such symptoms are 
often inherently subjective, the Board looks also to whether 
these symptoms are objectively confirmed or clinically 
substantiated when examined.  And while some have been, others 
have not, and those that have been are sufficiently contemplated 
by his existing rating.

In looking to other potentially applicable codes, the evidence 
shows the Veteran in the past received a diagnosis of gastritis.  
But there is no evidence that it is accompanied by small nodular 
lesions or small eroded or ulcerated areas or severe hemorrhages.  
Thus, a rating under Diagnostic Code 7307 is unwarranted. 

The Board has considered all potentially applicable diagnostic 
codes and finds no basis upon which to assign a higher 
evaluation.  See Schafrath.  Instead, the preponderance of the 
evidence is against the claim, so there is no doubt to resolve in 
his favor.  38 C.F.R. § 4.3.  Consequently, his claim must be 
denied.



VI.  Extra-Schedular Consideration

There also is no evidence of exceptional or unusual circumstances 
to warrant referring this case for extra-schedular consideration.  
38 C.F.R. § 3.321(b)(1).  See also Thun v. Peake, 22 Vet. App. 
111 (2008).  The Board finds no evidence that the Veteran's 
GI/psychiatric disabilities markedly interfere with his ability 
to work, meaning above and beyond that contemplated by his 
schedular rating.  See 38 C.F.R. § 4.1, indicating that, 
generally, the degrees of disability specified in the Rating 
Schedule are considered adequate to compensate for considerable 
loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (reiterating that the disability rating, itself, is 
recognition that industrial capabilities are impaired - 
especially where the Veteran's rating is in the higher rating of 
the schedule).  The Veteran reported that he retired in 1991 as a 
supervisor with a major automobile company.  He indicated during 
his VA examination that he had to retire on account of medical 
problems, but he did not specifically refer to his service-
connected disabilities, though it seems rather apparent that they 
were what he was referring to (or intending to).  Although the VA 
examiner indicated the dumping syndrome would cause weakness and 
fatigue, these manifestations are considered in the schedular 
rating this disability.  Furthermore, the VA examiner indicated 
the psychiatric disorders (the other component of this 
disability) would have little or no effect on the Veteran's 
occupational pursuits.

There also are no indications of any other exceptional or unusual 
circumstances, such as frequent hospitalizations, suggesting the 
Veteran is not adequately compensated for this disability by the 
regular rating schedule.  He has not received any treatment for 
this disability of late, either on an outpatient or inpatient 
basis, much less the required frequent inpatient treatment 
(hospitalization).  So a referral to the Under Secretary for 
Benefits or the Director of Compensation and Pension Service for 
extra-schedular consideration is unwarranted.  See Bagwell v. 
Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); 
and VAOPGCPREC 6-96 (August 16, 1996).


ORDER

The claims for service connection for hypoglycemia and rheumatoid 
arthritis are denied.

The claim for a rating higher than 40 percent for anxiety 
reaction associated with peptic ulcer with PTSD and GERD also is 
denied.


REMAND

The Veteran contends the residuals of the SFW of his left buttock 
are now more severe than just 20-percent disabling, so deserve a 
higher rating.  While recently testifying during his October 2010 
videoconference hearing, he indicated that during the many years 
since this combat injury in service he has experienced radiating 
pain into his left lower extremity.  He also asserts this 
disability has interfered with his sexual functioning.  VA 
outpatient records dated as early as 1955 show that, despite his 
complaints, no primary neurological disease was found.  
His complaints were noted in VA treatment and VA examination 
records dated in October 1965 and March 1982.  In 1965, it was 
believed that his buttock pain and other somatic complaints were 
related to psychogenic features.  But he continues to complain of 
essentially these same symptoms.  Records show he also has 
degenerative disc disease (DDD), for which treatment has included 
transcutaneous electrical nerve stimulation (TENS).  However, 
during his hearing, he vehemently disputed the notion that the 
"shooting pain" out of his buttock into his left leg, which he 
said often causes him to fall, is the result of the DDD 
as opposed to his SFW injury in service.  To the contrary, he 
claimed that he has experienced this shooting pain in this leg 
virtually ever since his injury in service, so well before the 
diagnosis of DDD.



VA outpatient treatment records dated in October 2008 show the 
Veteran complained of radiating pain into his left lower 
extremity.  An X-ray of his hips revealed multiple small foreign 
bodies and degenerative changes.  The X-ray report also shows 
that a computerized tomography (CT) scan of his lumbar spine was 
performed, and that it was abnormal.  However, it remains unclear 
whether his complaints of radiating pain into his left lower 
extremity are related to his SFW in service or instead to his 
DDD.  Additional medical comment is needed, as well, concerning 
whether his reported sexual dysfunction and the degenerative 
changes in his left hip are associated with the SFW versus 
something else, including his DDD.

The Veteran also claims that service connection is warranted for 
spider cysts and thyroid nodules due to exposure to ionizing 
radiation.  After he claimed entitlement to service connection 
for these disorders, VCAA notice letters were sent in 
August, October, November, and December 2008; however, none of 
those letters specifically mentioned his claim for spider cysts.  
Thus, before deciding this claim, he needs to be notified of the 
type of information and evidence necessary to substantiate this 
claim and apprised of his and VA's respective responsibilities 
in obtaining this supporting evidence.

As further concerns these claims, the Veteran testified during 
his recent hearing that he was exposed to ionizing radiation in 
1952 while participating in atomic bomb testing in Desert Rock, 
Nevada.  He attributes his thyroid nodule and spider cysts to 
that exposure to ionizing radiation.  His military personnel 
records show he arrived in Las Vegas, Nevada, on April 24, 1952, 
for participation in Desert Rock IV, and that he departed Las 
Vegas on May 2, 1952.

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service can 
be demonstrated by several different methods.  Davis v. Brown, 10 
Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).  First, presumptive service connection under 38 U.S.C.A. 
§ 1112(c) and 38 C.F.R. § 3.309(d) is warranted for certain 
diseases present in 
"radiation-exposed Veterans."  Second, a "radiogenic disease" may 
be service connected on a direct basis after specified 
developmental procedures are conducted under the framework of 38 
C.F.R. § 3.311.  Third, even if the claimed disability is not 
listed as a presumptive disease under 38 C.F.R. § 3.309(d) or as 
a radiogenic disease under 38 C.F.R. § 3.311, direct service 
connection still must be considered by way of in-service 
incurrence or aggravation therein, including presumptive 
service connection for chronic diseases.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

A "radiation-exposed Veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a Veteran who, while serving on active duty (AD) 
or on active duty for training (ACDUTRA) or inactive duty 
training (INACDUTRA), participated in a radiation-risk activity.

The term "radiation-risk activity" includes:  (1) on-site 
participation in a test involving the atmospheric detonation of a 
nuclear device; (2) the occupation of Hiroshima or Nagasaki, 
Japan, during the period beginning on August 6, 1945, and ending 
on July 1, 1946; (3) internment as a prisoner of war of Japan 
during World War II resulting in an opportunity for exposure to 
radiation comparable to those occupying Hiroshima or Nagasaki; 
and (4) certain service on the grounds of a gaseous diffusion 
plant in Paducah, Kentucky, Portsmouth, Ohio, or at area K25 
at Oak Ridge, Tennessee; or certain service on Amchitka Island, 
Alaska.  See 38 U.S.C.A. § 1112(c)(3)(B); 38 C.F.R. § 
3.309(d)(3)(ii).

38 C.F.R. § 3.311 provides instruction on the development of 
claims based on exposure to ionizing radiation.  Pursuant to 38 
C.F.R. § 3.311, "radiogenic disease" is defined as a disease that 
may be induced by ionizing radiation, and specifically includes 
the following:  thyroid cancer, breast cancer, bone cancer, liver 
cancer, skin cancer, esophageal cancer, stomach cancer, colon 
cancer, pancreatic cancer, kidney cancer, urinary bladder cancer, 
salivary gland cancer, multiple myeloma, posterior subcapsular 
cataracts, non- malignant thyroid nodular disease, ovarian 
cancer, parathyroid adenoma, tumors of the brain and central 
nervous system, cancer of the rectum, lymphomas other than 
Hodgkin's disease, prostate cancer, and any other cancer.  38 
C.F.R. § 3.311(b)(2)(i)-(xxiv) (2009).

Once a claimant has established a diagnosis of a radiogenic 
disease within the specified period and claims that the disease 
is related to radiation exposure while in service, VA must then 
obtain a dose assessment.  38 C.F.R. § 3.311(a)(1).

After it is determined by the dose assessment that the Veteran 
was exposed to radiation, the RO is then required to refer the 
case to the Under Secretary for Benefits for further 
consideration.  38 C.F.R. § 3.311(b).

When the claim is referred, the Under Secretary for Benefits 
shall consider the claim with reference to the factors specified 
in 38 C.F.R. § 3.311(e) and may request an advisory opinion from 
the Under Secretary for Health.  38 C.F.R. § 3.311(c)(1).

After referral, the Under Secretary for Benefits must then 
determine the likelihood that the claimant's exposure to 
radiation in service resulted in the radiogenic disease.  38 
C.F.R. § 3.311(c)(1).  This section provides two options:

(i) If after such consideration the Under Secretary for Benefits 
is convinced sound scientific and medical evidence supports the 
conclusion it is at least as likely as not the Veteran's disease 
resulted from exposure to radiation in service, the Under 
Secretary for Benefits shall so inform the regional office of 
jurisdiction in writing.  The Under Secretary for Benefits shall 
set forth the rationale for this conclusion, including an 
evaluation of the claim under the applicable factors specified in 
paragraph (e) of this section.

(ii) If the Under Secretary for Benefits determines there is no 
reasonable possibility that the Veteran's disease resulted from 
radiation exposure in service, the Under Secretary for Benefits 
shall so inform the regional office of jurisdiction, in writing, 
setting forth the rationale for this conclusion.  38 C.F.R. § 
3.311(c)(1).

Given the circumstances of service presented, the RO needs to 
refer these claims to the Under Secretary for Health, who will be 
responsible for preparation of a dose estimate, to the extent 
feasible, based on available methodologies.  
38 C.F.R. § 3.311(a)(2)(iii).  The Under Secretary for Health 
should specifically base the probable dose estimate on records 
from April to May 1952, when the Veteran was purportedly exposed 
to radiation while participating in atomic bomb testing in Desert 
Rock IV, in Nevada.
If no such records are available, the RO should continue to 
develop the Veteran's claims under the procedures provided in 38 
C.F.R. § 3.311, including requesting dose data and/or estimate(s) 
from the appropriate source(s), including the Defense Threat 
Reduction Agency (DTRA) (previously known as the Defense Nuclear 
Agency).

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  Expedited 
handling is requested.)

Accordingly, these remaining claims are REMANDED for the 
following additional development and consideration:

1.  Specifically in regards to his claim for 
service connection for spider cysts, pursuant 
to Dingess, provide the Veteran a VCAA notice 
letter in accordance with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) 
that includes an explanation of the type of 
information or evidence required to 
substantiate this claim and apprising him of 
his and VA's respective responsibilities in 
obtaining this supporting evidence, as well 
as of the downstream disability rating and 
effective date elements of this claim.

2.  Ask the DTRA to provide a radiation dose 
estimate for the Veteran, who asserts 
exposure in the spring of 1952 while 
participating in Desert Rock IV in Nevada.  
The DTRA should clearly indicate that the 
reconstructed dose estimate was calculated 
using the revised methodology as a result of 
the May 8, 2003 report from the National 
Academies Press, A Review of the Dose 
Reconstruction Program of the Defense Threat 
Reduction Agency (2003).  

After obtaining a dose estimate, refer the 
claims for spider cysts and thyroid nodules 
to VA's Under Secretary for Benefits under 
38 C.F.R. § 3.311(c), as provided by 
§ 3.311(b)(1).  See Wandel v. West, 11 Vet. 
App. 200, 205 (1998).  If unable to obtain 
radiation dose data for the Veteran pursuant 
to numbered paragraph (2) above, VA's Under 
Secretary for Health should generate a 
radiation dose estimate.  In addition, an 
expert opinion from the Under Secretary for 
Health as contemplated in 38 C.F.R. 
§ 3.311(c) or referral to an outside 
consultant for medical opinion as 
contemplated by § 3.311(d), as deemed 
appropriate, should be obtained as to whether 
sound scientific and medical evidence 
supports the conclusion that it is at least 
as likely as not the Veteran's thyroid 
nodules and/or spider cysts resulted from 
exposure to radiation in service. 

3.  Schedule the Veteran for an appropriate 
VA medical examination to reassess the 
severity of his left buttock SFW residuals.

To assist in making this determination, the 
examiner should indicate whether the Veteran 
has severe residuals of his muscle injury.  
The examiner should comment on all primary 
and secondary residuals - including insofar 
as whether there is associated limitation of 
motion, neurological impairment (especially 
involving the left lower extremity, such as a 
"shooting pain") and/or sexual dysfunction.  
Comment is needed, as well, on whether the 
degenerative changes in the Veteran's 
left hip are a consequence of his SFW injury 
in service (caused or aggravated by that 
injury).  The examiner also should address 
the extent of additional functional 
impairment, above and beyond any limitation 
of motion shown, due to pain/painful motion, 
premature or excess fatigability, weakness or 
incoordination and, if possible, should try 
and quantify this additional impairment in 
terms of how it further reduces the range of 
motion, such as during prolonged, repeated 
use of his left buttock, hip, or leg or when 
his symptoms are most problematic ("flare 
ups").

All diagnostic testing and evaluation needed 
to make these determinations should be 
performed.

It is imperative the examining physician 
review the claims file, including a complete 
copy of this remand, for the pertinent 
medical and other history.

The Veteran is hereby advised that failure to 
report for this scheduled VA examination, 
without good cause, may have detrimental 
consequences on this pending claim.

4.  Then readjudicate these remaining claims 
in light of the additional evidence.  If 
these remaining claims are not granted to the 
Veteran's satisfaction, send him and his 
representative a SSOC and give them an 
opportunity to submit additional evidence 
and/or argument in response before returning 
these remaining claims to the Board for 
further appellate consideration.  

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


